Gontraets; sureties, rights of; assignment of claim to financial institution. — Plaintiff, a surety under the Miller Act for a Government contractor with whom it executed payment and performance bonds, sues to recover sums due under the contract and retained by the Government after the contractor’s default. The case came before the court on plaintiff’s motion for summary judgment, defendant’s response thereto, and the third parties’ disclaimers of interest. On the basis of the briefs and arguments of the parties and without oral argument and on the basis of the court’s decision in Royal Indemnity Co. v. United States, 178 Ct. Cl. 46, 371 F. 2d 462 (1967), cert. denied 389 U.S. 833, the court concluded that plaintiff is entitled to recover $24,084.45 on its claim and defendant is entitled to recover $1,444.28 on its counterclaim, resulting in a net judgment for plaintiff of $22,640.17, and on July 3, 1967 the court ordered that judgment be entered accordingly.